Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/22/2021 has been entered.

Drawings
3.	Figure 19B of the drawings is objected to as failing to comply with 37 CFR 1.84(p)(4)  because a same reference number 1910 is used to designate two parts. Corrected drawing sheets in compliance with 37 CFR 1.121(d)  are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Analysis - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5. 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “optical structure” in claim 1.
Because the claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1 and 15 are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
As for the limitations "optical structure”, a review of the specification shows that the following appears to be the corresponding structure described in the specification for 
	If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph), applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph), or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 recites the limitations “an optical sensing module disposed below the display module to detect an optical biometric feature by receiving probe light that passes through the display module, the optical sensing module comprising an optical sensor array to receive the probe light, the probe light being the illumination energy of output by the light source as reflected by a top surface of the top cover layer”. According to the claim languages, the probe light is merely a light signal passed through the display module and/or reflected by the top cover layer of the display module. Claim 2 fails to specify how the probe light interacts with a user and carries the biometric information of the user. In other words, the structural and functional relationships among the probe light, the biometric information, and the top cover layer of the display module are not clearly defined in claim 2. For more details, refer to Response to Arguments. Claim 3 is rejected as being dependent upon rejected base claims.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that 	the claimed invention is not identically disclosed as set forth in section 102 	of this title, if the differences between the claimed invention and the prior 	art are such that the claimed invention as a whole would have been 	obvious before the effective filing date of the claimed invention to a person 	having ordinary skill in the art to which the claimed invention pertains.  
9.	Claims 1-5, 12, 10, and 16-18 rejected under 35 U.S.C. 103 as unpatentable over Yang (US 20200019747 A1) in view of Chen (US 20200209729 A1).
Regarding claim 1, Yang (e.g., Figs. 1-15) discloses an electronic device comprising:
a display module (display module as shown in Figs. 1-15) comprising a display pixel layer (Figs. 1-10; display pixel layer 110) having a plurality of display micro-structures having a plurality of micro-structure gaps there-between (Figs. 1-10; display pixel layer 110 having a plurality of pixels 113/114 with a plurality of structure gaps there-between), the plurality of display micro-structures (display pixels 113/114) comprising a network of pixels interconnected by electrodes (e.g., Figs. 1-10), the display pixel layer (display pixel layer 110) having an edge area in which a density of the electrodes is low relative to the density of the electrodes away from the edge area (e.g., Figs. 9-10 and 12; [0030], [0034], and [0040]), such that a size of each of the plurality of micro-structure gaps disposed in the edge area is relatively large and the size of each of the plurality of micro- structure gaps disposed away from the edge area is relatively small (e.g., Figs. 9-10 and 12; [0030], [0034], and [0040]); and 
an under-display lighting module comprising: a light source to output illumination energy (e.g., Figs. 3 and 14; light source 204)..

Yang does not disclose a top cover layer disposed above the display module and an optical structure optically coupled with the light source as claimed. However, Chen (e.g., Figs. 2, 4, 5, 7, and 10) discloses an electronic device comprising:
(display module 200) comprising a display pixel layer having a plurality of display micro-structures having a plurality of micro-structure gaps there-between (display pixel layer having a plurality of pixel elements 216 having a plurality of structure gaps 218 there-between), the plurality of display micro-structures (pixel elements 216) comprising a network of pixels interconnected by electrodes (e.g., Figs. 2, 4, 5, 7, and 10; [0051]-[0052]); 
a top cover layer (cover layer 214) disposed above the display module (display module 200) to provide an output interface for displaying images generated by the display pixel layer (display pixel layer having a plurality of pixel elements 216);  and 
an under-display lighting module comprising: a light source to output illumination energy (light source 226);  and 
an optical structure (lens 228) optically coupled with the light source (light source 226) to form an image of the illumination energy that is positioned and sized to pass through one of the plurality of micro-structure gaps (structure gaps 218) in the edge area of the display pixel layer (e.g., Figs. 2-3; display pixel layer having a plurality of pixel elements 216 at an edge area) and to diverge therefrom into the top cover layer (e.g., Figs. 2, 4, 5, 7, and 10), thereby illuminating at least a portion of the display module (e.g., Figs. 2, 4, 5, 7, and 10).

Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the cover glass and the optical lens as taught by Chen to the display device of Yang because a cover glass would provide a protection of a display device and a lens would increase a light collection efficiency and improve a 

Regarding claim 2, Yang in view of Chen discloses the electronic device of claim 1, Yang (e.g., Figs. 1-15) discloses the electronic device further comprising: an optical sensing module (optical sensing module 202 comprises optical sensor 204) disposed below the display module (display module 200) to detect an optical biometric feature (e.g., fingerprint) by receiving probe light (light from light source 203) that passes through the display module (display module 200), the optical sensing module to receive the probe light (light from light source 203), the probe light being the illumination energy of output by the light source (light from light source 203) as reflected by a top surface of the display module (display module 200). Yang does not disclose the optical sensing module comprising an optical sensor array. However, Chen (e.g., Figs. 2, 4, 5, 7, and 10) discloses the electronic device of claim 1, further comprising: an optical sensing module (optical sensing module comprises optical sensor 224) disposed below the display module (display module 200) to detect an optical biometric feature (e.g., fingerprint) by receiving probe light (light from light source 226) that passes through the display module (display module 200), the optical sensing module comprising an optical sensor array (an array of optical sensor 224) to receive the probe light (light from light source 226), the probe light being the illumination energy of output by the light source (light from light source 226) as reflected by a top surface of the top cover layer (cover layer 214). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Chen to the optical sensing module of Yang, which would improve a detection resolution of a fingerprint image.

Regarding claim 3, Yang in view of Chen discloses the electronic device of claim 2, Yang (e.g., Fig. 14) discloses wherein the display module further comprises one or more material layers (layer 120) disposed between the display pixel layer (display pixel layer 110) and the optical sensing module (optical sensing module 202 comprises optical sensor 204) and configured to form a sensor receiving light path window (e.g., Fig. 14; sensing light path) located directly above the optical sensing module (optical sensing module 202 comprises optical sensor 204).

Regarding claim 4, Yang in view of Chen discloses the electronic device of claim 1, Yang (e.g., Figs. 1-15) discloses wherein: the plurality of display micro-structures lie substantially in a plane (display pixels 113 and 114 lie in a plane); the light source (light source 203) is positioned below the display pixel layer (display pixel layer 110) and has an illumination aperture (light source 203 has an illumination aperture) oriented to output the illumination energy through the display pixel layer (display pixel layer 110). Yang does not disclose the top cover layer and the optical structure optically coupled with the light source as claimed. However, Chen (e.g., Figs. 2, 4, 5, 7, and 10) discloses wherein: the plurality of display micro-structures lie substantially in a plane (display micro-structures 216 lie in a plane); the light source (light source 226) is positioned (display layer comprising display micro-structures 216) and has an illumination aperture (light source 226 has an illumination aperture) oriented to output the illumination energy through the display pixel layer (display layer comprising display micro-structures 216) and into the top cover layer (cover layer 214); the optical structure comprises a lens (lens 228/232) positioned between the illumination aperture (illumination aperture of light source 226) and the display pixel layer (display layer comprising display micro-structures 216), such that a focal point of the lens (lens 228/232) is substantially at the plane (e.g., Figs. 2, 4, 5, 7, and 10); and the light source (light source 226) and the lens (lens 228/232) are arranged so that the illumination energy diverges between the illumination aperture (illumination aperture of light source 226) and the lens (lens 228/232) and converges between the lens (lens 228/232) and the plane (a plane the display micro-structures 216 lie in) to form the image of the illumination energy that is positioned and sized to pass through the one of the plurality of micro-structure gaps (e.g., Figs. 2, 4, 5, 7, and 10; [0086]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the cover glass and the optical lens as taught by Chen to the display device of Yang because a cover glass would provide a protection of a display device and a lens would increase a light collection efficiency and improve a fingerprint image quality. It would have been also obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Yang to the display device of Chen. The combination/motivation would be to increase a light transmission and improve a signal to noise ratio of a fingerprint detection.

(e.g., Figs. 2, 4, 5, 7, and 10) discloses wherein the illumination aperture (illumination aperture of light source 226) is oriented to output the illumination energy (illumination light from light source 226) primarily in a direction substantially orthogonal to the plane (the plane the display micro-structures 216 lie in). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Chen to the display device of Yang for the same reason above.

Regarding claim 12, Yang in view of Chen discloses the electronic device of claim 1, Chen (e.g., Figs. 2, 4, 5, 7, and 10) discloses wherein the under-display lighting module comprises: a plurality of light sources, each to output respective illumination energy (light sources 226); and a plurality of optical structures (lenses 228), each optically coupled with a respective one of the light sources (light source 226) to form a respective image of the respective illumination energy that is positioned and sized to pass through a different respective one of the plurality of micro-structure gaps (e.g., Figs. 2, 4, 5, 7, and 10; [0086]) and to diverge therefrom into the top cover layer (cover layer 214). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Chen to the display device of Yang. The combination/motivation would be to increase a light transmission and improve a signal to noise ratio of a fingerprint detection.

(e.g., Figs. 1-2, 4-5, 7, and 10) discloses wherein: the display module further comprises a touch sensor layer; and the top cover layer further provides an input interface for receiving touch events detected by the touch sensor layer ([0043], [0046]-[0047]; touch sensor and touch sensing). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Chen to the display device of Yang. The combination/motivation would be to provide a touch display device.

Regarding claim 17, Yang in view of Chen discloses the electronic device of claim 1, Yang discloses the light source (light emitter 203), but does not disclose the light source is one of a light emitting diode or a vertical cavity surface-emitting laser. However, Chen (e.g., Figs. 1-2, 4-5, 7, and 10) discloses wherein the light source is one of a light emitting diode or a vertical cavity surface-emitting laser ([0118]; VCSEL). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Chen to the display device of Yang. The combination/motivation would be to provide a LED or a VCSEL as a light emitter for a fingerprint sensing.

Regarding claim 18, Yang in view of Chen discloses the electronic device of claim 1, Chen (e.g., Figs. 1-2, 4-5, 7, and 10) discloses wherein the display module, the top cover layer, and the under-display lighting module are integrated into a smartphone (Fig. 1; smartphone). Therefore, it would have been obvious to one skilled in the art at the 

10.	Claims 6-7 and 9 rejected under 35 U.S.C. 103 as unpatentable over Yang (US 20200019747 A1) in view of Chen (US 20200209729 A1) and further in view of Mackey (US 20190113670 A1).
Regarding claim 6, Yang in view of Chen discloses the electronic device of claim 1, Yang (Figs. 1-15) discloses wherein: 
the plurality of display micro-structures comprise a plurality of edge electrodes (e.g., Figs. 9-10 and 12) lying substantially in a plane along the edge area (e.g., Figs. 9-10 and 12); 
the light source (light source 204) is positioned below the display pixel layer (display pixel layer 110) and has an illumination aperture (light source 204 has an illumination aperture) oriented to output the illumination energy in a first direction (e.g., Figs. 3 and 14; light direction).
In addition, Chen (e.g., Figs. 2, 4, 5, 7, and 10) also discloses the electronic device, wherein, the plurality of display micro-structures comprise a plurality of edge electrodes (display micro-structures 216 having electrodes at the edge area) lying substantially in a plane (e.g., Figs. 2, 4, 5, 7, and 10) along the edge area (a bottom surface of cover layer 214); 
the light source (light source 226) is positioned below the display pixel layer (display pixel layer comprising display micro-structures 216) and has an illumination (light source 226 has an illumination aperture) oriented to output the illumination energy in a first direction (e.g., Figs. 2, 4, 5, 7, and 10).

Chen (e.g., Figs. 2, 4, 5, 7, and 10) discloses the optical structure, but does not disclose the optical structure comprises a light guide structure as claimed. However, Mackey (e.g., Figs. 1-2 and 5-9) discloses a display device, comprising an under-display illumination with an external light source (e.g., light source 202 in Fig. 2, or light source 502 in Fig. 5, or light source 602 in Fig. 6). Mackey (e.g., Figs. 1-2 and 5-9) further discloses an optical structure (e.g., Fig. 8; light guide 812; [0058]) optically coupled with a light source (e.g., Fig. 8; light source 802) has an illumination aperture oriented to output the illumination energy in a first direction (e.g., Fig. 8), wherein 
the optical structure comprises a light guide structure (e.g., Fig. 8; light guide 812; [0058]) having an input to receive the illumination energy from the light source (e.g., Fig. 8; light source 802) and an output to redirect the illumination energy to a second direction different from a first direction (e.g., Fig. 8), the second direction being oriented to output the illumination energy through the plane and into the top cover layer (e.g., Fig. 8); and 
the light source (e.g., Fig. 8; light source 802; [0058]) and the light guide structure (e.g., Fig. 8; light guide 812; [0058]) are arranged so that the image of the illumination energy is formed substantially at the output of the light guide structure positioned and sized to pass through the one of the plurality of micro-structure gaps (e.g., Fig. 8), and the illumination energy diverges between the output of the light guide structure and the top cover layer (e.g., Fig. 8). 


Regarding claim 7, Yang in view of Chen and further in view of Mackey discloses the electronic device of claim 6, Mackey (e.g., Fig. 8) discloses wherein: the optical structure further comprises a lens to optically couple the light source with the light guide structure (e.g., Fig. 8 and [0058]; light guide structure 812 comprising a concave lens to couple light from light source 802). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the light guide as taught by Mackey to optically coupled with the light source to the display device of Yang in view of Chen for the same reason above.

Regarding claim 9, Yang in view of Chen and further in view of Mackey discloses the electronic device of claim 6, Mackey (e.g., Fig. 8) discloses wherein the first direction is substantially orthogonal to the second direction (e.g., Fig. 8). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the light guide as taught by Mackey to optically coupled with the light source to the display device of Yang in view of Chen for the same reason above.


Regarding claim 8, Yang in view of Chen and further in view of Mackey discloses the electronic device of claim 6, but does not disclose wherein the light guide structure comprises an optical fiber. However, Danley (e.g., Figs. 3, 8-9 and 12-13) discloses wherein the light guide structure (e.g., Fig. 8; light guide structure) comprises an optical fiber (optical fiber 30), having an input to receive an input light (light 100) from a first direction and an output to redirect the input light to a second direction different from a first direction (e.g., Fig. 8). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the light guide as taught by Danley to optically coupled with the light source to the display device of Yang in view of Chan and Mackey. The combination/motivation would be to limit the output angle and improve lamination efficiency of the external light source for display illumination and fingerprint detection.

12.	Claim 10 is rejected under 35 U.S.C. 103 as unpatentable over Yang (US 20200019747 A1) in view of Chen (US 20200209729 A1) and further in view of He (US 20180005005 A1).
Regarding claim 10, Yang in view of Chen discloses the electronic device of claim 1, Chen (e.g., Figs. 2, 4, 5, and 10)  discloses the display module is an OLED display. Chen also suggests the display module can be a LCD ([0043]). The examiner further cites He as a reference. He (Figs. 1-39) discloses an electronic device integrated with a (LCD 433), the plurality of display micro-structures comprising a plurality of liquid crystal structures interconnected by a plurality of electrodes to output images for display (LCD TFT structures 433C; e.g., Figs. 22, 33-36 and 39). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from He to the display device of Yang in view of Chen. The combination/motivation would be to integrate fingerprint sensors with different display devices including OLED and LCD.

13.	Claim 11 is rejected under 35 U.S.C. 103 as unpatentable over Yang (US 20200019747 A1) in view of Chen (US 20200209729 A1) and further in view of Burns (US 20060250558 A1).
Regarding claim 11, Yang in view of Chen discloses the electronic device of claim 1, Chen (e.g., Figs. 2, 4, 5, and 10)  discloses wherein the image is formed to be smaller than the gap width ([0086]), but does not disclose the one of the plurality of micro-structure gaps has a gap width of less than ten microns. However, Burns discloses a display device, wherein the one of the plurality of micro-structure gaps has a gap width of less than ten microns (e.g., Figs. 3-5 and claim 37). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Burns to the display device of Yang in view of Chen to optically coupled with the light source to form an image smaller than the gap width. The combination/motivation would be to improve illumination efficiency of the external light source fingerprint detection.

14.	Claims 13-14 are rejected under 35 U.S.C. 103 as unpatentable over Yang (US 20200019747 A1) in view of Chen (US 20200209729 A1) and further in view of He (US 20180129798 A1).
Regarding claim 13, Yang in view of Chen discloses the electronic device of claim 12, Chen (e.g., Figs. 2, 4, 5, 7, and 10) discloses wherein each of the plurality of light sources outputs the respective illumination energy in accordance with a same wavelength ([0034]), but does not disclose each of the plurality of light sources outputs the respective illumination energy in accordance with a same modulation. However, He (e.g., Figs. 1-2 and 39) discloses a display device integrated with an under-screen fingerprint sensor similar to that disclosed by Chen and Yang, wherein each of the plurality of light sources (light sources 971) outputs the respective illumination energy in accordance with a same modulation and wavelength ([0240]; modulation and wavelength; operation principle is also referred to Figs. 12-13). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from He to the display device of Yang in view of Chen. The combination/motivation would be to provide an illumination light source for a fingerprint sensor integrated with a display device.

Regarding claim 14, Yang in view of Chen discloses the electronic device of claim 12, but does not disclose wherein a first of the plurality of light sources outputs the respective illumination energy in accordance with a first set of optical characteristics, and a second of the plurality of light sources outputs the respective illumination energy in (e.g., Figs. 1-2 and 39) discloses a display device integrated with an under-screen fingerprint sensor similar to that disclosed by Chen, wherein a first of the plurality of light sources outputs the respective illumination energy in accordance with a first set of optical characteristics, and a second of the plurality of light sources outputs the respective illumination energy in accordance with a second set of optical characteristics that is at least partially different from the first set of optical characteristics ([0246]; For example, green LEDs and near IR LEDs may be used as extra light sources to also assist the live finger detection). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from He to the display device of Chen. The combination/motivation would be to provide multiple illumination light sources for detecting different biometric information of users.

15.	Claim 15 is rejected under 35 U.S.C. 103 as unpatentable over Yang (US 20200019747 A1) in view of Chen (US 20200209729 A1) and further in view of Yamazaki (US 20060011913 A1).
Regarding claim 15, Yang in view of Chen discloses the electronic device of claim 1, but does not disclose the dark layer as claimed. However, Yamazaki (e.g., Figs. 3-7) discloses a display device integrated with an optical fingerprint sensor, further comprising: a dark layer coating (e.g., Fig. 3; color layer 161/162/163) at least a portion of a bottom surface of the top cover layer (e.g., Fig. 3; cover layer 143), wherein the under-display lighting module is configured to output the illumination energy so that the dark layer is at (e.g., Fig. 3). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Yamazaki to the display device of Yang in view of Chen. The combination/motivation would be to provide a colorful display image and reduce background noise of fingerprint sensing signal.

Response to Arguments
16.	Regarding claims 1, applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. In view of amendments, the reference of Yang (US 20200019747 A1) has been used for new ground rejection.  
17.	Regarding the rejection of claim 2 under 35 U.S.C. 112(b), applicant asserts that “…… the probe light can be considered in two stages: a first stage in which generated probe light from an illumination source travels to the top surface of the top cover layer through layers of the display module; and a second stage in which reflected probe light from the top surface of the top cover layer travels back through layers of the display module to an under-display optical sensing module. In the first stage, the probe light does not carry biometric information; in the second stage, the probe light does carry biometric information ……” (Remarks dated on 08/19/2021).
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Claim 2 reads “an optical sensing module disposed below the display module to detect an optical biometric feature by receiving probe light that passes through the display module, the optical sensing module comprising an optical sensor array to receive the probe light, the probe light being the illumination energy of output by the light source as reflected by a top surface of the top cover layer”. According to the claim languages, the examiner does not see how the probe light interacts with a user and carries the biometric information of the user. In other words, the structural and functional relationships among the probe light, the biometric information, and the top cover layer of the display module are not clearly defined in claim 2. For the reasons above, the 112(b) rejections to claim 2 is maintained.

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691